DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amended claims filed on 11/10/2020:
Claims 1, 19, 24, 29, and 34 have been amended;
Claims 2-18, 20-23, 25-28, and 30-33 remain as original;
No claims have been added;
No claims have been canceled; and 
Claims 1-34 are currently pending and have been examined.

Reasons for Allowance
Claims 1-34 are allowed.

The following is an examiner’s statement of reasons for indicating Patent-eligible subject matter in view of 35 USC § 101:
The steps in independent claim 1 of: “generating structured form data by analyzing form data related to a new form having a plurality of data fields, the structured form data identifying the data fields of the new form and context data related to context describing the data fields of the new form, gathering training set data related to previously filled forms, each previously filled form having completed data fields that 
For these reasons, independent claims 1, 19, 24, and 29 are deemed patent eligible under 35 USC 101.  Dependent claims 2-18, 20-23, 25-28, and 30-34 are deemed patent eligible by virtue of dependency on an allowed claim. 

The following is an examiner’s statement of reasons for allowance of claims 1, 8, and 15 over prior art.
The closest prior art of record is US 2016/0019197 to Iasi et al. (hereinafter referred to as Iasi), US 8,214,362 to Djabarov (hereinafter referred to as Djabarov), US 2006/0111990 to Cohen et al. (hereinafter referred to as Cohen), US 2007/0130134 to Ramsey et al. (hereinafter Ramsey), and US 8,082,144 to Brown et al. (hereinafter referred to as Brown).  Allowance is indicated because none of the prior art of record, alone or in combination, appears to teach or fairly suggest or render obvious the combination set forth in independent claims 1, 19, 24, and 29.  The prior art of Iasi, Djabarov, Cohen, Ramsey, and Brown specifically do not disclose: a computing system implemented method for learning and incorporating new forms in an electronic document preparation system, the method comprising: each candidate function of the first set of candidate functions including one or more arithmetic operators, or one or more logical operators; each candidate function of the second set of candidate functions including one or more arithmetic operators, or one or more logical operators; each candidate function of the third set of candidate functions including one or more arithmetic operators, or one or more logical operators; and generating, for each candidate function of the first, second, and third sets, test data by applying the corresponding one or more arithmetic operators or one or more logical operators of each candidate function to the training set data.  Similar reasoning and rationale apply to the other independent claims 19, 24, and 29. 
For these reasons, independent claims 1, 19, 24, and 29 are deemed allowable over the prior art.  Dependent claims 2-5, 7, 9-12, 14, 16, 17, 19, and 20 are allowable over the prior art by virtue of dependency on an allowable claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wyle (US 7,853,494) teaches an efficient work flow system and method for preparing tax returns.
Shetty (US 2017/0075873) teaches categorization of forms to aid in form completion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 270-3602. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/P. S./
Examiner, Art Unit 3695
2/16/2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
February 22, 2021